DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna unit, comprising: M layers of cross metal patches, M layers of dielectric substrates, and a metal ground layer, wherein M is an integer greater than 1; an ith-layer dielectric substrate is disposed between an ith-layer cross metal patch and an (i+1)th-layer cross metal patch, and the ith-layer cross metal patch, the ith-layer dielectric substrate and the (i+1)th-layer cross metal patch are sequentially stacked in a first sequential stack, wherein i is an integer ranging from 1 to M-1; and an Mth-layer cross metal patch, an Mth-layer dielectric substrate, and the metal ground layer are sequentially stacked in a second sequential stack; wherein each element in each of the first sequential stack and the second sequential stack is disposed entirely above or entirely below adjoining elements in the first sequential stack or the second sequential stack, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
In regards to claim 10, the prior art does not disclose of an antenna array, comprising an antenna unit, the antenna unit comprising M layers of cross metal th-layer dielectric substrate is disposed between an ith-layer cross metal patch and an (i+1)th-layer cross metal patch, and the ith-layer cross metal patch, the ith-layer dielectric substrate and the (i+1)th-layer cross metal patch are sequentially stacked in a first sequential stack, wherein i is an integer ranging from 1 to M-1; and an Mth-layer cross metal patch, an Mth-layer dielectric substrate, and the metal ground layer 4Application No. 16/898,671 Attorney Docket No. 13210079US Response to Office Action of November 12, 2021 are sequentially stacked in a second sequential stack; wherein each element in each of the first sequential stack and the second sequential stack is disposed entirely above or entirely below adjoining elements in the first sequential stack or the second sequential stack, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11 and 12 are also allowed as being dependent on claim 10.  
In regards to claim 13, the prior art does not disclose of an electronic device, comprising an antenna unit, the antenna unit comprising M layers of cross metal patches, M layers of dielectric substrates, and a metal ground layer, wherein M is an integer greater than 1; an ith-layer dielectric substrate is disposed between an ith-layer cross metal patch and an (i+1)th-layer cross metal patch, and the ith-layer cross metal patch, the ith-layer dielectric substrate and the (i+1)th-layer cross metal patch are sequentially stacked in a first sequential stack, wherein i is an integer ranging from 1 to M-1; and an Mth-layer cross metal patch, an Mth-layer dielectric substrate, and the metal ground layer are sequentially stacked in a second sequential stack; wherein each element in each of the first sequential stack and the second sequential stack is5Application No. 16/898,671Attorney Docket No. 13210079US Response to Office Action of November 12, 2021disposed entirely above or entirely below adjoining elements in the first sequential stack or the second sequential stack, nor would it have been obvious to one of ordinary skill in the art to do so. 6  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON CRAWFORD/Primary Examiner, Art Unit 2844